




Exhibit 10.20
Confidential Treatment Requested
EXECUTION VERSION




AMENDMENT NUMBER TWO
to the
Transactions Terms Letter
Dated as of January 30, 2013
between
BANK OF AMERICA, N.A.
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER TWO (this “Amendment”) is made as of this 10th day of
July, 2013, by and between Bank of America, N.A. (“Buyer”) and Nationstar
Mortgage LLC (“Seller”) to that certain Transaction Terms Letter, dated as of
January 30, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Terms Letter”), between Buyer and Seller. Reference is hereby made to
that certain Amended and Restated Master Repurchase Agreement, dated as of
October 21, 2010, between Seller and Buyer (as amended, supplemented or
otherwise modified from time to time, the “Agreement”).


WHEREAS, Seller has requested and Buyer agrees to amend the Terms Letter as more
specifically set forth herein; and


WHEREAS, as of the date of this Amendment, Seller represents to Buyer that it is
in compliance with all of the representations and warranties and all of the
affirmative and negative covenants set forth in the Agreement and the Terms
Letter and is not in default under the Agreement or the Terms Letter.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.Amendments. Effective as of July 10, 2013 (the “Effective Date”) the
Terms Letter is hereby amended as follows:


(a)The Terms Letter is hereby amended by deleting the definition of “Committed
Amount” in its entirety and replacing it with the following (modified text
underlined for review purposes):


Committed Amount:
For the period of time commencing on July 10, 2013, through and including
October 7, 2013 (the “Temporary Increase Period”), $1,250,000,000, and at all
times thereafter, $750,000,000.

(b)    The Terms Letter is hereby amended by deleting the existing Schedule 1
and replacing it with the Schedule 1 attached to this Amendment as Exhibit A
(modified text underlined for review purposes).


SECTION 2.Condition Precedent. As a condition precedent to the effectiveness of
this Amendment, Seller shall remit to Buyer a pro-rated facility fee (the
“Additional Facility Fee”) equal to the result of (i) the product of (a) [***]
basis points [***], (b) $500,000,000 (representing the increase in the Committed
Amount during the Temporary Increase Period), and (c) 60, divided by (ii) 360.
The Additional




--------------------------------------------------------------------------------




Facility Fee shall be deemed due, earned and payable in full on the date hereof.
Upon early termination of the Agreement, no portion of the Additional Facility
Fee will be refunded to Seller.


SECTION 3.Fees and Expenses. Seller agrees to pay to Buyer all fees and out of
pocket expenses incurred by Buyer in connection with this Amendment, including
all reasonable fees and out of pocket costs and expenses of the legal counsel
Buyer incurred in connection with this Amendment, in accordance with Section
12.2 of the Agreement.


SECTION 4.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement and the Terms
Letter, as applicable.


SECTION 5.Limited Effect. Except as amended hereby, the Terms Letter shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Terms Letter or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Terms Letter,
any reference in any of such items to the Terms Letter being sufficient to refer
to the Terms Letter as amended hereby.


SECTION 6.Representations. In order to induce Buyer to execute and deliver this
Amendment, Seller hereby represents to Buyer that as of the date hereof, (i)
Seller is in full compliance with all of the terms and conditions of the
Principal Agreements and remains bound by the terms thereof, and (ii) no
Potential Default or Event of Default has occurred and is continuing under the
Principal Agreements.


SECTION 7.Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York without regard to any conflicts of law
provisions (except for Section 5-1401 of the New York General Obligations Law,
which shall govern) and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with the laws of the State of New
York, except to the extent preempted by federal law.


SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]








































--------------------------------------------------------------------------------










































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Buyer and Seller have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Effective Date.
BANK OF AMERICA, N.A.,
as Buyer
By: /s/ Rayanthi De Mel                           .
Name: Rayanthi De Mel
Title: Assistant Vice President
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Ellen Coleman                                .
Name: Ellen Coleman
Title: EVP, Treasurer





















































































Exhibit A to Terms Letter




--------------------------------------------------------------------------------






SCHEDULE 1
ELIGIBLE ASSETS


Type
Type
Sublimit*
Type Margin
Type Purchase Price Percentage
Maximum
Dwell Time**
Transaction Requirements
Type A:
Agency Eligible Mortgage Loans that are also Conventional Conforming Mortgage
Loans (1st mortgages only), including Jumbo Mortgage Loans that are Agency
Eligible Mortgage Loans
[***] during the Temporary Increase Period; [***] at all other times
[***]
[***]
45 calendar days
None
Type A-1:
Agency Eligible Mortgage Loans only


These loans will be identified in the Asset Data Record as “Construction/OTC”
[***] during the Temporary Increase Period; [***] at all other times.
No new Transactions after 9/7/13 
[***]
[***], reducing to [***] after 10/7/2013
60 calendar days
None
Type B:
Government Mortgage Loans
(1st mortgages only)
[***] during the Temporary Increase Period; [***] at all other times
[***]
[***]
45 calendar days
None
Type C:
Jumbo Mortgage Loans that are not Agency Eligible Mortgage Loans
(1st mortgages only, maximum original loan amounts up to $1,500,000)
[***] during the Temporary Increase Period; [***] at all other times
[***]
[***]
45 calendar days
Rate lock and prior approval
Type D:
Government Mortgage Loans (1st mortgages only) that are: (i) secured by
manufactured homes and originated in compliance with Title II under FHA 203(b);
or (ii) have FICO scores between 550 and 619


These loans will be identified in the Asset Data Record as “Conf Balance
Expanded”
[***] during the Temporary Increase Period; [***] at all other times
[***]
[***]
45 calendar days
None
Type E:
Texas Cash-Out Refinance Mortgage Loans - Type A and Type B Mortgage Loans


These loans will be identified in the Asset Data Record as “Expanded/Alt-A”
[***] during the Temporary Increase Period; [***] at all other times
[***]
[***]
45 calendar days
None





--------------------------------------------------------------------------------




Type F:
HARP Mortgage Loans (1st mortgages only)


These loans will be identified in the Asset Data Record as “Specialty ARM”
[***] during the Temporary Increase Period; [***] at all other times
[***]
[***]
45 calendar days
None
Noncompliant Asset - Type A, B, C, D, E and F Mortgage Loans that have been (i)
subject to one or more Transactions hereunder for a period greater than 45 days
but not greater than 60 days, or (ii) rejected by the applicable Approved
Investor
[***] during the Temporary Increase Period; [***] at all other times
The initial Type Margin
[***] cumulative reduction in Type Purchase Price Percentage for Mortgage Loans
rejected by an Approved Investor; subject to further review and reduction in
Type Purchase Price Percentage at Buyer’s discretion
 
[***] reduction in Type Purchase Price Percentage for an additional dwell time
of 1-15 days
Wet Mortgage Loans - Type A, B, C, D, E and F Mortgage Loans, excluding loans
originated under a correspondent program
[***] from 7/10/13 to 9/23/13;
[***] from 7/24/13 - 8/7/13, 8/24/13-9/7/13, and 9/24/13 - 10/7/13;
at all other times [***], increasing to [***] for the first and last five (5)
Business Days of each month
The initial Type Margin
The initial Type
Purchase Price
Percentage
7 Business Days from origination
 
Eligible Certified Mortgage Loans that are Portfolio Mortgage Loans - Type A,
Type A-1 and Type B Mortgage Loans
[***]
[***]
[***]
60 calendar days from the date on which the Mortgage Loan first became subject
to a Transaction whether or not it was an Eligible Certified Mortgage Loan at
the time
None
Eligible Certified Mortgage Loans that are Pooled Mortgage Loans - Type A, Type
A-1, Type B and Type D Mortgage Loans
[***]
[***]
[***]
60 calendar days from the date on which the Mortgage Loan first became subject
to a Transaction whether or not it was an Eligible Certified Mortgage Loan at
the time
None

* Unless otherwise specified, all Type Sublimits are calculated as a percentage
of the Aggregate Transaction Limit (as the same may be increased or decreased
pursuant to the terms of the Agreement).






--------------------------------------------------------------------------------




** All Maximum Dwell Times are calculated without regard to whether the time
that such Purchased Asset is subject to the facility is consecutive.


*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.




